437 F.2d 1080
UNITED STATES of America, Plaintiff-Appellee,v.Manuel Ybarra CANTU, Defendant-Appellant.
No. 26278.
United States Court of Appeals, Ninth Circuit.
Feb. 1, 1971, Rehearing Denied Feb. 24, 1971.

James A. Chanoux, San Diego, Cal., for defendant-appellant.
Harry D. Steward, U.S. Atty., Robert H. Filsinger, Chief, Crim.  Div., san Diego, Cal., for plaintiff-appellee.
Before BROWNING, HUFSTEDLER, and TRASK, Circuit Judges.
PER CURIAM:


1
Appellant, Manuel Ybarra Cantu, was convicted of violating 21 U.S.C. 176a (illegal importation of marihuana).  The sole issue on appeal is the sufficiency of the evidence presented to prove that he knew that he was carrying marihuana when he entered the United States.


2
Cantu entered the United States at Calexico in a 1960 Dodge automobile.  The customs inspector observed that something appeared to have been added under the left front fender and directed Cantu to drive to the secondary inspection area.  Instead of doing so, Cantu began to drive rapidly toward the United States; he stopped when the customs inspector shouted at him.  The car was searched and about two hundred pounds of marihuana were found concealed in compartments in the fenders.


3
Appellant argues that these facts do not support the inference that he knew that the vehicle contained marihuana.  We held directly to the contrary in United States v. Zumpano (9th Cir. 1970) 436 F.2d 535.


4
The judgment is affirmed.